         Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 1 of 30

                            UNITED STATES MAGISTRATE JUDGE
                              U.S. DISTRICT COURT BUILDING
                                     WASHINGTON, D.C.

PLEASE ISSUE:           [     ] Arrest     [ X ] Search         [ ] Seizure



  Warrant for:              IN THE MATTER OF THE SEARCH OF
                            THE MONITORING OF GLOBAL POSITIONING SYSTEM
                            INFORMATION AND CELL SITE LOCATION DATA FOR ONE
                            VERIZON WIRELESS CELL PHONE AND SEARCH OF
                            INFORMATION ASSOCIATED WITH THE SAME NUMBER IN
                            VIOLATION OF 18 U.S.C. § 1752(A)(1) AND (2)

Violation:       [ ] D.C.C.              [ X ] U.S.C.     [ ] C.F.R. Title: 18

Section(s):      Title 18 U.S.C. § 1752(a)(1) and (2), 40 U.S.C. § 5104(e)(2)(D) and (G)

Date:            January 27, 2021

D.D.C. Case No. (if already obtained):

AUSA:            Brenda J. Johnson
                 Assistant United States Attorney

Phone:           (202) 252-7801


COMPLETE FOR ALL WARRANTS:

The following information must be provided for ALL warrants.

Officer / Agent Name:            Isaac McPheeters

Badge/Agent Number:              27084

Agency / Unit:                   FBI Kansas City - Springfield RA

Officer/Agent’s 24 Hour Telephone Number (i.e., cell number):          816-591-0224

Officer/Agent’s Email:                     iamcpheeters@fbi.gov
                      Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 2 of 30
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           DistrictDistrict
                                                      __________    of Columbia
                                                                            of __________

              In the Matter of the Search of                                    )
          (Briefly describe the property to be searched                         )
           or identify the person by name and address)                          )             Case No. 21-SC-308
THE MONITORING OF GLOBAL POSITIONING SYSTEM INFORMATION
AND CELL SITE LOCATION DATA FOR ONE VERIZON WIRELESS CELL
                                                                                )
  PHONE AND SEARCH OF INFORMATION ASSOCIATED WITH THE                           )
   SAME NUMBER IN VIOLATION OF 18 U.S.C. § 1752(a)(1) AND (2)                   )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  See Attachment A incorporated herein and included as part of the Affidavit in Support of this Application for a Search
  Warrant
located in the                       District of          New Jersey                , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B incorporated herein and included as part of the Affidavit in Support of this Application for a Search
 Warrant

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                                   Offense Description
        18 U.S.C. § 1752(a)(1) and (2)            Entering or remaining in any restricted building or grounds, or impeding or disrupting the orderly conduct of
                                                  Government business;
        40 U.S.C. § 5104(e)(2)(D) and (G)         Engaging in disorderly or disruptive conduct on Capitol Grounds and Building with intent to impede, disrupt, and
                                                  disturb the orderly conduct of a session, hearing, and deliberation of Congress, and parading, demonstrating, and
                                                  picketing in any Capitol building
          The application is based on these facts:
        See attached Affidavit


           u Continued on the attached sheet.
           u Delayed notice of        days (give exact ending date if more than 30 days:                                              ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                              Applicant’s signature

                                                                                                    Isaac McPheeters, Special Agent
                                                                                                              Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            01/27/2021
                                                                                                                 Judge’s signature

City and state: Washington, D.C.                                                             G. Michael Harvey, U.S. Magistrate Judge
                                                                                                              Printed name and title
                           Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 3 of 30

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 21-SC-308
   THE MONITORING OF GLOBAL POSITIONING SYSTEM INFORMATION
   AND CELL SITE LOCATION DATA FOR ONE VERIZON WIRELESS CELL                )
     PHONE AND SEARCH OF INFORMATION ASSOCIATED WITH THE                    )
      SAME NUMBER IN VIOLATION OF 18 U.S.C. § 1752(a)(1) AND (2)
                                                                            )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of           New Jersey
(identify the person or describe the property to be searched and give its location):
  See Attachment A incorporated herein and included as part of the Affidavit in Support of this Application for a Search Warrant




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B incorporated herein and included as part of the Affidavit in Support of this Application for a Search Warrant




        YOU ARE COMMANDED to execute this warrant on or before                February 05, 2021        (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to            G. Michael Harvey, U.S. Magistrate Judge         .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:          01/27/2021
                                                                                                          Judge’s signature

City and state: Washington, D.C.                                                         G. Michael Harvey, U.S. Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 4 of 30
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 21-SC-308
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
         Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 5 of 30




                                    ATTACHMENT A-1


                                  Property to Be Searched


       1.     This warrant applies to records and information associated with the cellular

device (“TARGET PHONE”) assigned to call number 417-689-4394 (“TARGET PHONE

NUMBER”), owned by ZACHARY HAYES MARTIN, whose service provider is Verizon

Wireless (“PROVIDER”), a wireless communications service provider that is located at 180

Washington Valley Road, Bedminster, New Jersey 07921.


       2.     Information about the location of the TARGET PHONE that is within the

possession, custody, or control of PROVIDER, including information about the location of the

TARGET PHONE if it is subsequently assigned a different number.
 Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 6 of 30




                       ATTACHMENT A-2


1.   The subject of this investigation is ZACHARY HAYES MARTIN.




                                 2
            Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 7 of 30




                                       ATTACHMENT B-1

       I.        Information to Be Disclosed by Provider

       All information about the location of the TARGET PHONE assigned to TARGET PHONE

NUMBER described in Attachment A-1 for a period of 30 days, during all times day or night.

“Information about the location of the TARGET PHONE” includes all available E-911 Phase II

data, GPS data, latitude-longitude data, and other precise location information, as well as all data

about which “cell towers” (i.e., antenna towers covering specific geographic areas) and “sectors”

(i.e., faces of the towers) received a radio signal from the cellular telephone described in

Attachment A-1. It further includes:

             •   Any unique identifiers associated with the cellular device, including ESN, MEIN,

                 MSISDN, IMSI, SIM, or MIN;

             •   Source and destination telephone numbers;

             •   Date, time, and duration of communication; and

             •   All data about the cell towers (i.e. antenna towers covering specific geographic

                 areas) and sectors (i.e. faces of the towers) to which the TARGET PHONE will

                 connect at the beginning and end of each communication, as well as per-call

                 measurements data (also known as PCMD, RTT, NELOSE, TrueCall or similar).

       It also includes monitoring non-content signaling and routing information, including all

non-content packet switched data, through the installation and use of a pen register and trap and

trace device pursuant to 18 U.S.C § 3123 by the service provider and the Federal Bureau of

Investigation. The pen register / trap and trace device shall be transferable to any change dialed

number subsequently assigned to a device bearing the same ESN, IMSI or SIM as the TARGET

PHONE; any changed ESN, IMSI or SIM subsequently assigned the same dialed number as the


                                                 3
          Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 8 of 30




TARGET PHONE; or any additional changed dialed number, ESN, IMSI or SIM listed to the same

subscriber account as the TARGET PHONE.

         To the extent that the information described in the previous paragraph (hereinafter,

“Location Information”) is within the possession, custody, or control of PROVIDER, PROVIDER

is required to disclose the Location Information to the government. In addition, PROVIDER must

furnish the government all information, facility, and technical assistance necessary to accomplish

the collection of the Location Information unobtrusively and with a minimum of interference with

PROVIDER’s services, including by initiating a signal to determine the location of the TARGET

PHONE on PROVIDER’s network or with such other reference points as may be reasonably

available and at such intervals and times directed by the government. The government shall

compensate PROVIDER for reasonable expenses incurred in furnishing such facilities or

assistance.

         This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).

   II.        Government procedures for warrant execution

         The United States government will conduct a search of the information produced by the

PROVIDER and determine which information is within the scope of the information to be seized

specified in Section I. That information that is within the scope of Section I may be copied and

retained by the United States.

         Law enforcement personnel will then seal any information from the PROVIDER that

does not fall within the scope of Section I and will not further review the information absent an




                                                 4
         Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 9 of 30




order of the Court. Such sealed information may include retaining a digital copy of all

information received pursuant to the warrant to be used for authentication at trial, as needed.




                                                 5
      Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 10 of 30




                                      Attachment B-2

                              Particular Things to be Seized

I.      Government procedures for warrant execution

     To the extent that the information described in Attachment A-1 is within the possession,

custody, or control of the PROVIDER, including any information that has been deleted but is

still available to the PROVIDER or that has been preserved pursuant to a request made under

18 U.S.C. § 2703(f), the PROVIDER is required to disclose to the government the following

information pertaining to the Account/TARGET PHONE NUMBER listed in Attachment A-

1:

        a. The following information about the customers or subscribers associated with the

            TARGET PHONE NUMBER/Account for the time period December 1, 2020

            through the present.

                i. Names (including subscriber names, user names, and screen names);

                ii. Addresses (including mailing addresses, residential addresses, business
                    addresses, and e-mail addresses);

               iii. Local and long distance telephone connection records;

               iv. Records of session times and durations, and the temporarily assigned
                   network addresses (such as Internet Protocol (“IP”) addresses) associated
                   with those sessions;

                v. Length of service (including start date) and types of service utilized;

               vi. Telephone or instrument numbers (including MAC addresses, Electronic
                   Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
                   Mobile Equipment Identifier (“MEID”); Mobile Identification Number
                   (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
                   Integrated Services Digital Network Number (“MSISDN”); International
                   Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
                   Equipment Identities (“IMEI”);




                                              6
          Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 11 of 30




                   vii. Other subscriber numbers or identities (including the registration Internet
                        Protocol (“IP”) address); and

                  viii. Means and source of payment for such service (including any credit card
                        or bank account number) and billing records, and

                   ix. All records and other information (not including the contents of
                       communications) relating to wire and electronic communications sent or
                       received by the TARGET PHONE NUMBER/Account, including:


                            A. the date and time of the communication, the method of the
                               communication, and the source and destination of the
                               communication (such as the source and destination telephone
                               numbers (call detail records), email addresses, and IP addresses);
                               and
                            B. information regarding the cell tower and antenna face (also known
                               as “sectors”) through which the communications were sent and
                               received.
                            C. all available per-call measurement data and RTT reports, to include
                               1X, EVDO, LTE, IP session, and Data.

   II.      Information to be Seized by the Government

         All information described above in Section I that constitutes evidence, fruits, contraband,

and instrumentalities of violations of 18 U.S.C. § 1752(a)(1) and (2) and/or 40 U.S.C.

§ 5104(e)(2)(D) and (G) involving ZACHARY HAYES MARTIN during the period December

1, 2020 through the present.

         Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the PROVIDER in order to locate the things

particularly described in this Warrant.

         Law enforcement personnel will then seal any information from the PROVIDER that

does not fall within the scope of Section I and will not further review the information absent an

                                                  7
        Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 12 of 30




order of the Court. Such sealed information may include retaining a digital copy of all

information received pursuant to the warrant to be used for authentication at trial, as needed.




                                                 8
         Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 13 of 30




                CERTIFICATE OF AUTHENTICITY OF DOMESTIC
            RECORDS PURSUANT TO FEDERAL RULES OF EVIDENCE
                           902(11) AND 902(13)


       I, _________________________________, attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Verizon Wireless, and my title is

_____________________________. I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates of the original records in the custody of

Verizon Wireless. The attached records consist of _________________________

[GENERALLY DESCRIBE RECORDS (pages/CDs/megabytes)]. I further state that:


       a.       all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Verizon Wireless, and they were made by Verizon Wireless as a regular

practice; and


       b.       such records were generated by Verizon Wireless’s electronic process or system

that produces an accurate result, to wit:


                1.     the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of Verizon Wireless, in a manner to ensure that they are true duplicates of

the original records; and
         Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 14 of 30




               2.      the process or system is regularly verified by Verizon Wireless, and at all

times pertinent to the records certified here the process and system functioned properly and

normally.


        I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.




 Date                                  Signature
          Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 15 of 30




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

    IN THE MATTER OF THE SEARCH OF
    THE MONITORING OF GLOBAL
    POSITIONING SYSTEM
    INFORMATION AND CELL SITE
                                       Case No. 21-SC-308
    LOCATION DATA FOR ONE VERIZON
    WIRELESS CELL PHONE AND
                                       Filed Under Seal
    SEARCH OF INFORMATION
    ASSOCIATED WITH THE SAME
    NUMBER IN VIOLATION OF 18 U.S.C. §
    1752(a)(1) AND (2)

Reference:       USAO Ref. # 2021R00439; Subject Account: 417-689-4394

                               AFFIDAVIT IN SUPPORT OF
                        AN APPLICATION FOR A SEARCH WARRANT

        I, Isaac McPheeters, being first duly sworn, hereby depose and state as follows:

                         INTRODUCTION AND AGENT BACKGROUND

        1.       I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41, 18 U.S.C. §§ 2703(a), and 2703(c)(1)(A), and former

Chief Judge Hogan’s Memorandum Opinion in In the Matter of the Application of the United

States for an Order Authorizing the Monitoring of Geolocation and Cell Site Data for a Sprint

Spectrum Cell Phone Number ESN, 2006 WL 6217584 at *4 (D.D.C. 2006) (Hogan, C.J.)

(“Hogan Opinion”), for information about 1) the prospective location of the cellular device

(“TARGET PHONE”) assigned call number 417-689-4394 (“TARGET PHONE NUMBER”), as

detailed in Attachment B-1; and 2) historic location data for the TARGET PHONE NUMBER,

as detailed in Attachment B-21, whose service provider is Verizon Wireless (“PROVIDER”), a



1
  Upon receipt of the information described in Section I of Attachment B-2, government-authorized persons will
review the information to locate items described in Section II of Attachment B-2.
         Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 16 of 30




wireless telephone service provider headquartered at 180 Washington Valley Road, Bedminster,

New Jersey 07921. As a provider of wireless communications service, PROVIDER is a provider

of an electronic communications service, as defined in 18 U.S.C. § 2510(15).

       2.      Because this warrant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information

collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the

requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-

3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(1). A certification by Assistant U.S.

Attorney Brenda Johnson, an attorney for the government, that the information likely to be

obtained is relevant to an ongoing criminal investigation being conducted by the Federal Bureau

of Investigation (FBI), is included on the signature page of this affidavit.

       3.      I am “an investigative or law enforcement officer” of the United States within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States

who is empowered by law to conduct investigations of and to make arrests for offenses

enumerated in Section 2516 of Title 18, United States Code. Specifically, I am a Special Agent

with the FBI and have been so employed since January 2017. I have been assigned to the Kansas

City Division since June 2017. During my time at the FBI, I have been trained on investigative

methods regarding social media accounts and the evidence they may contain on criminal activity.

Since May 2019, I have been assigned to investigate terrorism threats and violations, to include

online threatening communications. I have attended training conducted by the FBI on the

investigation of terrorism threats. I have gained expertise in conducting such investigations

through training in seminars, classes, and everyday work related to these types of investigations.



                                                  2
        Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 17 of 30




       4.      I base the facts set forth in this affidavit upon my personal knowledge,

information obtained during my participation in this investigation, review of documents to

include business and bank records and official government records, knowledge obtained from

other individuals including law enforcement personnel, and communications with others who

have personal knowledge of the events and circumstances described herein. Because this

affidavit is being submitted for the limited purpose of enabling this Court to make a judicial

determination of probable cause to issue a search warrant, I have not included each and every

fact known to me concerning this investigation. I have set forth only the facts that I believe are

necessary to establish the legal basis for the issuance of a search warrant.

       5.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 18 U.S.C. § 1752(a)(1) and (2) and/or 40 U.S.C. § 5104(e)(2)(D) and (G) have been

committed by ZACHARY HAYES MARTIN (MARTIN). There is also probable cause to believe

that the historical location information, as described in Attachment B-2, and that the prospective

location information, as described in Attachment B-1, will constitute evidence of these criminal

violations, and will lead to the identification of individuals who are engaged in the commission of

these offenses or evidence of the commission of these offenses. Moreover, the prospective

location information described in Attachment B-1 will provide evidence of where the phone is

currently located, and there is probable cause to believe the phone is an instrumentality of the

offenses described herein.

       6.      MARTIN was charged with the above-referenced crimes on and was the subject

of an arrest warrant issued out of this District on January 21, 2021. There is also probable cause

to believe that the location information described in Attachment B will assist law enforcement in




                                                 3
        Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 18 of 30




arresting MARTIN, who is a “person to be arrested” within the meaning of Federal Rule of

Criminal Procedure 41(c)(4).

       7.      The Court has jurisdiction to issue the proposed warrant because it is a “court of

competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated; see 18 U.S.C. §

2711(3)(A)(i). As discussed more fully below, acts or omissions in furtherance of the offenses

under investigation occurred within Washington, DC. See 18 U.S.C. § 3237.

                                      PROBABLE CAUSE

                  Background: Events at the U.S. Capitol on January 6, 2021


       8.      The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the Capitol. On

January 6, 2021, the exterior plaza of the Capitol was also closed to members of the public.

       9.      On January 6, 2021, a joint session of the U.S. Congress convened at the U.S.

Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,

elected members of the U.S. House of Representatives and the U.S. Senate were meeting in

separate chambers of the Capitol to tabulate the vote count of the Electoral College of the 2020

Presidential Election, which had taken place on November 3, 2020. The joint session began at

approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the House and Senate

adjourned to separate chambers to resolve a particular objection. Vice President Mike Pence was

present and presiding, first in the joint session, and then in the Senate chamber.




                                                 4
           Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 19 of 30




          10.   As the proceedings continued in both the U.S. House of Representatives and the

U.S. Senate, and with Vice President Pence present and presiding over the Senate, a large crowd

gathered outside the U.S. Capitol. As noted above, temporary and permanent barricades were in

place around the exterior of the Capitol building, and U.S. Capitol Police were present and

attempting to keep the crowd away from the Capitol building and the proceedings underway

inside.

          11.   At such time, the certification proceedings were still underway and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol;

however, shortly after 2:00 p.m., individuals in the crowd forced entry into the Capitol, including

by breaking windows and by assaulting members of the U.S. Capitol Police, as others in the

crowd encouraged and assisted those acts.

          12.   Shortly thereafter, at approximately 2:20 p.m., members of the U.S. House of

Representatives and U.S. Senate, including the President of the Senate, Vice President Pence,

were instructed to—and did—evacuate the chambers. Accordingly, the joint session of the U.S.

Congress was effectively suspended until shortly after 8:00 p.m. Vice President Pence remained

in the U.S. Capitol from the time he was evacuated from the Senate Chamber until the sessions

resumed.

          13.   During national news coverage of the aforementioned events, video footage

which appeared to be captured on mobile devices of persons present on the scene depicted

evidence of violations of local and federal law, including scores of individuals inside the U.S.

Capitol building without authority to be there.




                                                  5
        Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 20 of 30




                               Facts Specific to This Application

       14.     The FBI became aware of the involvement of MARTIN after a tip was submitted

by W-1 of Springfield, Missouri. W-1 indicated that he/she had observed public posts on

Facebook discussing that MARTIN was present at the U.S. Capitol during the riot and had

“livestreamed” a video of himself in the U.S. Capitol Building on Facebook. Based on my

training and experience, I am aware that Facebook is an online social media platform accessible

from both mobile devices and computers. I am also aware that Facebook is used by individuals

around the world to post information and share content (including text, pictures, and video files,

among other information) with “friends” (i.e., Facebook users that the accountholder has

accepted as a member of the accountholder’s network) and/or the public. I am also aware that

Facebook accountholders can “livestream” video content on Facebook, meaning that they can

upload and display video content to other Facebook users in real-time, can save this content for

future viewing by Facebook users, and can choose who may view these videos (e.g., the

accountholder can make the video “public” to all Facebook users or can limit the video so it is

only visible to certain Facebook users). W-1 subsequently provided the FBI with screenshots she

had observed circulating on Facebook, including screenshots that appear to be from MARTIN’s

livestream video (see Images 1 and 2, below).




                                                 6
          Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 21 of 30




Image 1                                     Image 2




       15.    The FBI subsequently interviewed W-2, who indicated that he/she had met

MARTIN in person and is friends with MARTIN on Facebook. W-2 stated that, on or about

January 6, 2021, he/she had watched a portion of a livestream video on MARTIN’s Facebook

account, and recognized MARTIN in the video. Based on this video, W-2 believed that Martin

was inside the U.S. Capitol Building during the riot. W-2 also provided me with a screenshot that

he/she had found online, which he/she believed was a screenshot of the video he/she watched on

MARTIN’s Facebook account (see Image 3, below).




                                               7
          Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 22 of 30




Image 3




       16.    The FBI also interviewed W-3, who indicated that he/she was familiar with what

MARTIN looks like, having seen MARTIN in a neighboring community. W-3 indicated that

he/she had seen a portion of a video livestreamed on Facebook, which he/she believed showed

MARTIN in the U.S. Capitol Building during the riot. W-3 was shown Image 2 and agreed it

appeared to be from the video he/she had seen.

                                                 8
          Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 23 of 30




         17.   The FBI interviewed W-4, who indicated that he/she had met MARTIN in person

and was friends with MARTIN on Facebook. W-4 told the FBI that he/she had spoken with

MARTIN at a bar in Springfield, Missouri during the week leading up to January 6, 2021.

During the conversation, MARTIN told W-4 that he was going to travel to Washington, D.C. W-

4 told the FBI that he/she saw a livestream video on MARTIN’s Facebook account showing

MARTIN walking through the U.S. Capitol Building during the riot on January 6, 2021. W-4

was shown Image 2 and agreed it appeared to be from the video W-4 had seen on Facebook. W-4

was also shown Image 1 and confirmed that it matched MARTIN’s Facebook profile, which W-4

believed had uploaded the video.

         18.   The FBI interviewed W-5, who indicated that he/she had known MARTIN

personally for several years. W-5 told the FBI that he/she saw a livestream video on Facebook

showing MARTIN in the U.S. Capitol Building during the riot on January 6, 2021. W-5 also

provided the TARGET PHONE NUMBER for MARTIN. I called the TARGET PHONE

NUMBER on January 16, 2021, and the voicemail indicated that the owner of the number was

“Zac.”

         19.   The FBI investigation to date indicates that MARTIN’s Facebook account was

likely closed after January 6, 2021. On or about January 13, 2021, an FBI employee accessed

Facebook but was unable to find an active account belonging to MARTIN. However, the FBI

employee observed and took screenshots of public conversations between other Facebook users

discussing MARTIN and his livestream video. One of these conversations claimed to provide a

link to the video. While the link was no longer active by the time the FBI attempted to access it,

based on my training and experience, I recognized that it included a specific Facebook User

Identification (“UID”) number.



                                                 9
          Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 24 of 30




       20.    Records from Facebook confirm that the above-referenced Facebook UID was

registered using the vanity name “Zac Martin,” was associated with the TARGET PHONE

NUMBER, and was closed on or about January 10, 2021 at 01:46:48 UTC.

       21.    On or about January 12, 2021, FBI personnel searched the Missouri Department

of Revenue database for MARTIN’s driver’s license photograph. I believe the photograph

viewed for MARTIN is of the same person shown in the screenshots provided by the witnesses.

       22.    On or about January 17, 2021, I also conducted a Google Image search to attempt

to identify the picture behind MARTIN in Images 2 and 3. This Google search revealed a photo

attributed to the New York Times, which shows a painting of former New York Congresswoman

Shirley Chisholm located inside the U.S. Capitol Building (see Image 4, below). The New York

Times article, “Capitol Portraits, a Perk of Access, Become a Symbol of Excess Instead,” from

February 5, 2016, highlighted Image 4 as a painting inside the U.S. Capitol Building. This

painting is consistent with the image behind MARTIN in Images 2 and 3.


Image 4




                                               10
        Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 25 of 30




       23.     Based on the foregoing, I submit that there is probable cause to believe that

MARTIN violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter

or remain in any restricted building or grounds without lawful authority to do; and (2)

knowingly, and with intent to impede or disrupt the orderly conduct of Government business or

official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any

restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the

orderly conduct of Government business or official functions; or attempts or conspires to do so.

For purposes of Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off,

or otherwise restricted area of a building or grounds where the President or other person

protected by the Secret Service, including the Vice President, is or will be temporarily visiting;

or any building or grounds so restricted in conjunction with an event designated as a special

event of national significance.

       24.     I submit there is also probable cause to believe that MARTIN violated 40 U.S.C.

§ 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D) utter loud,

threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in

the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the

orderly conduct of a session of Congress or either House of Congress, or the orderly conduct in

that building of a hearing before, or any deliberations of, a committee of Congress or either

House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.

       25.     As MARTIN’s above-referenced livestreamed Facebook video of himself in the

U.S. Capitol Building was in all likelihood filmed with the TARGET PHONE, there is probable

cause to believe that historical location information for the TARGET PHONE will provide

evidence of the suspected crimes.



                                                 11
         Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 26 of 30




       26.     Social media subscriber returns and search warrant results confirm the TARGET

PHONE NUMBER as belonging to MARTIN. Public records searches on MARTIN,

specifically, as well as records obtained from the Missouri Department of Revenue, returned the

same Rogersville address as MARTIN’s current residence. An attempt to interview MARTIN at

that address revealed a vehicle parked there, registered to MARTIN. Attempts to interview

MARTIN at that address as recent as January 22, 2021, and there was no indication MARTIN

had returned to the residence. As of the date of this affidavit, the FBI’s office in Springfield,

Missouri has been unable to locate MARTIN at his Rogersville address or any other logical

addresses in the area. The FBI interviewed W-6. He/she told the FBI that MARTIN had told W-

6 that MARTIN was hiding from law enforcement and believed the FBI was looking for

MARTIN. As such, there is probable cause to believe that prospective location information for

the TARGET PHONE (i.e., for the next 30 days) will assist the FBI in locating and arresting

MARTIN safely.

       BACKGROUND ON CELL-SITE DATA AND LOCATION INFORMATION

       27.     In my training and experience, I have learned that PROVIDER is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including: (1) E-911

Phase II data, also known as GPS data or latitude-longitude data, and (2) cell-site data, also

known as “tower/face information” or “cell tower/sector records.” E-911 Phase II data provides

relatively precise location information about the cellular telephone itself, either via GPS tracking

technology built into the phone or by triangulating on the device’s signal using data from several

of the provider’s cell towers. [Cell-site data identifies the “cell towers” (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular telephone and,
                                                 12
         Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 27 of 30




in some cases, the “sector” (i.e., faces of the towers) to which the telephone connected. These

towers are often a half-mile or more apart, even in urban areas, and can be 10 or more miles

apart in rural areas. Furthermore, the tower closest to a wireless device does not necessarily

serve every call made to or from that device. Accordingly, cell-site data is typically less precise

that E-911 Phase II data.

       28.     Based on my training and experience, I know that PROVIDER can collect E-911

Phase II data about the location of the TARGET PHONE, including by initiating a signal to

determine the location of the TARGET PHONE on PROVIDER’s network or with such other

reference points as may be reasonably available.

       29.     Based on my training and experience, I know that PROVIDER can collect cell-

site data about the TARGET PHONE. Based on my training and experience, I know that for

each communication a cellular device makes, its wireless service provider can typically

determine: (1) the date and time of the communication; (2) the telephone numbers involved, if

any; (3) the cell tower to which the customer connected at the beginning of the communication;

(4) the cell tower to which the customer connected at the end of the communication; and (5) the

duration of the communication. I also know that wireless providers such as PROVIDER

typically collect and retain cell-site data pertaining to cellular devices to which they provide

service in their normal course of business in order to use this information for various business-

related purposes.

       30.     Based on my training and experience, I know that Verizon Wireless also can

collect per-call measurement data, which Verizon Wireless also refers to as the “real-time tool”

(“RTT”). RTT data estimates the approximate distance of the cellular device from a cellular

tower based upon the speed with which signals travel between the device and the tower. This



                                                 13
            Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 28 of 30




information can be used to estimate an approximate location range that is more precise than

typical cell-site data.

        31.     Based on my training and experience, I know that each cellular device has one or

more unique identifiers embedded inside it. Depending on the cellular network and the device,

the embedded unique identifiers for a cellular device could take several different forms,

including an Electronic Serial Number (“ESN”), a Mobile Electronic Identity Number

(“MEIN”), a Mobile Identification Number (“MIN”), a Subscriber Identity Module (“SIM”), a

Mobile Subscriber Integrated Services Digital Network Number (“MSISDN”), an International

Mobile Subscriber Identifier (“IMSI”), or an International Mobile Equipment Identity (“IMEI”).

The unique identifiers – as transmitted from a cellular device to a cellular antenna or tower – can

be recorded by pen-trap devices and indicate the identity of the cellular device making the

communication without revealing the communication’s content.

        32.     Based on my training and experience, I know that wireless providers such as

PROVIDER typically collect and retain information about their subscribers in their normal

course of business. This information can include basic personal information about the

subscriber, such as name and address, and the method(s) of payment (such as credit card account

number) provided by the subscriber to pay for wireless communication service. I also know that

wireless providers such as PROVIDER typically collect and retain information about their

subscribers’ use of the wireless service, such as records about calls or other communications sent

or received by a particular device and other transactional records, in their normal course of

business. In my training and experience, this information may constitute evidence of the crimes

under investigation because the information can be used to identify the TARGET PHONE’s user

or users.



                                                14
         Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 29 of 30




                                    AUTHORIZATION REQUEST

       33.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

       34.     The proposed warrant will also function as a pen register order under 18 U.S.C. §

3123 authorizing the installation and use of a pen register and/or trap and trace device to record,

decode, and/or capture certain information in Attachment A-1 for each communication to or

from the TARGET PHONE, without geographic limit, for a period of thirty (30) days pursuant to

18 U.S.C. § 3123(c)(1).

       35.     I further request that the Court direct PROVIDER to disclose to the government

any information described in Section I of Attachment B that is within its possession, custody, or

control. I also request that the Court direct PROVIDER to furnish the government all

information, facilities, and technical assistance necessary to accomplish the collection of the

information unobtrusively and with a minimum of interference with PROVIDER’s services,

including by initiating a signal to determine the location of the TARGET PHONE on

PROVIDER’s network or with such other reference points as may be reasonably available, and

at such intervals and times directed by the government. The government shall reasonably

compensate PROVIDER for reasonable expenses incurred in furnishing such facilities or

assistance.

       36.     Because the warrant will be served on PROVIDER, who will then compile the

requested records at a time convenient to it, good cause exists under Rule 41 to permit the

execution of the requested warrant at any time in the day or night. Further, pursuant to 18 U.S.C.

§ 2703(g), the presence of a law enforcement officer is not required for the service or execution

of this warrant.



                                                15
        Case 1:21-sc-00308-GMH Document 1 Filed 01/27/21 Page 30 of 30




                                        CONCLUSION

       37.    I submit that this affidavit supports probable cause for a warrant to collect the

requested information about the location of the TARGET PHONE, as described in Attachment

A, and to seize the evidence described in Attachment B.

                                                  Respectfully submitted,




                                                  Isaac McPheeters
                                                  Special Agent
                                                  Federal Bureau of Investigation


       Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on January 27, 2021

       _________________________________________
       G. MICHAEL HARVEY
       UNITED STATES MAGISTRATE JUDGE




                         Attorney Certification Under 18 U.S.C. §§ 3121-3127

       To ensure technical compliance with 18 U.S.C. §§ 3121-3127, the warrant applied for herein
       will also function as a pen register order. I, an attorney for the Government, certify that the
       information likely to be obtained is relevant to an ongoing criminal investigation being
       conducted by the Federal Bureau of Investigation. See 18 U.S.C. §§ 3122(b), 3123(b).

                                                     __/s/ Brenda Johnson____________________
                                                     Brenda Johnson
                                                     Assistant United States Attorney
                                                     District of Columbia




                                                16
